NO. 8 8 - 3 7 9

               IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       1988




IN THE MATTER OF THE ESTATE OF
JOSEPH JEROME PHELAN, Deceased.




APPEAL FROM:        District Court of the Twelfth Judicial District,
                    In and for the County of Chouteau,
                    The Honorable Chan Ettien, Judge presiding.
COUNSEL OF RECORD:
       For Appellant:
                    Kevin T Sweeney; Sweeney        &   Bealow, Billings, Kontana

       For Respondent :
                    John B. Kuhr; Bosch, Kuhr, Dugdale, Warner, Martin           &
                    Kaze, Havre, Montana



                                       Submitted on Briefs:         Sept. 29, 1 9 8 8
                                          Decided:        December 29, 1988
       r--4
Filed: ,
       +


               -.                                   -
               .-
               -w

               -
               :
               ,                       Clerk
Mr. Justice William E. Hunt, Sr., delivered the Opinion of
the Court.



     The District Court of the Twelfth Judicial District,
Chouteau County, discharged the Personal Representative of
the Estate of Joseph Jerome Phelan from her duties after
finding that she did everything required of her.          The
appellants, Eileen P. Brensdal, Carol P. Nelson, Evelyn
Hottenstein, Ruth Cusak, Sylvia Luck, Danise Still, David
McDonald, and Eugene A. Phelan, all devisees of Joseph Jerome
Phelan, the deceased, appeal the District Court's failure to
order the personal representative to gather and to distribute
certain family held certificates of deposit. We affirm the
District Court.
     The two issues raised on appeal are as follows:
     1. Whether the Montana courts have jurisdiction to
order a personal representative, who is a resident of the
state of Washington and who was appointed by a Montana
district court, to gather and to distribute a decedent's
personal property located in Washington;
     2.  Whether the District Court properly discharged the
Personal Representative after finding that she did everything
required of her.
     Joseph Jerome Phelan, a resident of the state of
Washington, died testate on May 14, 1986, in Seattle,
Washington.   Phelan's will, prepared and executed in the
state of Washington, was dated July 26, 1984. At the time of
his death, Phelan owned real property in Montana and personal
property   located both in the state of Washington and the
state   of   Montana.     Joyce   Griswold,   the  Personal
Representative named in Phelan's will, offered his will for
probate in the District Court of the Twelfth Judicial
District, Chouteau County. The Clerk of the District Court
informally admitted the will to probate on June 9, 1986 and
appointed Joyce Griswold as the Personal Representative.
     Phelan's assets which the Personal Representative
offered for probate included an undivided one-third interest
in 200 acres of land located in Chouteau County, including
Phelan's corresponding mineral interest; $750 payable to the
estate by the Joseph Jerome Phelan Trust; capital credits in
Hill   County  Electric   Cooperative and    Harvest   States
Cooperatives totalling $420.10; monies advanced to the estate
by the Joseph Jerome Phelan Trust to pay specific charitable
devises and administrative costs and expenses; and personal
property    specifically described     and   devised    in    the   will
totalling    $865.   The    majority   of    Phelan's   assets      were
transferred to the Joseph Jerome Phelan Trust dated April 4,
1984.   The trust and trust assets are not involved in this
appeal.
     Prior to his death, Phelan had opened a checking account
in the state of Washington and listed two of his sisters,
Joyce Griswold and Ursula King, as authorized signators on
the account.      Phelan had also purchased bank-issued
certificates of deposit at a Washington bank on which Phelan,
Griswold, and King were all listed as joint or co-owners.
These bank accounts, established by   Phelan, totalled
$34,926.62 at the time of his death. Following Phelan's
death, the banks recognized Griswold and King as the
surviving joint tenants and therefore owners of the checking
account   and   certificates  of   deposit.   The   Personal
Representative did    not   consider or      include    the   checking
account or the certificates of deposit as probate assets in
the Montana proceeding.
     The Personal Representative petitioned the District
Court for final discharge and closure of the probate case.
The appellants, all devisees of Phelan's estate, objected to
this petition for final discharge, claiming that the
Washington bank accounts had not been properly included in
the probate estate. A hearing was held on May 2, 1988 on the
Personal Representative's Petition for Final Discharge and
the objection made by the devisees to the granting of this
petition.     The District Court stated that it had no
jurisdiction over the Washington bank accounts nor over the
parties involved in the joint tenancy bank accounts and
therefore granted the Personal Representative's petition for
final discharge and ordered this probate case closed.
     The first issue raised on appeal is whether the Montana
courts have jurisdiction to order a personal representative,
who is a resident of the state of Washington and who was
appointed by a Montana district court, to gather and to
distribute a decedent's personal property         located in
Washington.
     No controversy exists as to Phelan's domicile. Phelan's
will was prepared and executed in the state of Washington and
he was a Washington resident at the time of his death. While
Phelan owned an undivided one-third interest in 200 acres of
land, including the mineral interest, in Chouteau County,
Montana, the majority of Phelan's personal property was
located in the state of Washington.             The Personal
Representative brought the original probate proceeding to the
District Court of the Twelfth Judicial District, Chouteau
County, Montana.
     The majority     of  Phelan's personal    property   was
specifically devised by Phelan's will.    The record reveals
that no dispute exists as to the distribution of the specific
devises.     The record also reveals that the Personal
Representative gave notice to the creditors in Montana,
conducted an     inventory and   appraisal, and paid      the
appropriate federal and Montana state inheritance taxes. The
dispute in this case lies in the two bank accounts Phelan had
established in Washington in which he named two of his
sisters as joint owners.
     The laws of the state of Washington, Phelan's domicile,
clearly apply to Phelan's personal assets.      In re Smith's
Estate (1953), 126 Mont. 558, 563-64, 255 P.2d 687, 690-91.
Included among these assets are the Washington bank
accounts.       The record indicates that the Washington bank
accounts may be testamentary in light of the Washington law.
The record also indicates that no probate proceedings were
initiated in Washington or elsewhere to settle this question.
We hold that this Court has no jurisdiction over the
Washington bank accounts. We therefore affirm the District
Court on this issue.
     The second issue raised on appeal is whether the
District        Court   properly   discharged  the    Personal
Representative after finding that she did everything required
of her. In light of the discussion above, we hold that the
District Court did not err by finding that the Personal
Representative did everything required of her and therefore
did not err in granting the petition to discharge the
Personal Representative and to close the estate.
     A f f j rmed .